DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed August 31st, 2021 have been entered.  As previously indicated in the prior Office Action, claims 37-39 and 41-44 have been withdrawn from consideration without traverse from the Applicant.  New claims 54-55 have been added.  The amendments to claims 8 and 9 are sufficient to overcome the prior rejection under 35 U.S.C. 112(b); thus, the rejections of claims 8 and 9 have been withdrawn.  The amendment to claim 24 is sufficient to overcome the prior rejection of claims 29 and 30 under 35 U.S.C. 112(b); thus, the rejections of claims 29 and 30 have been withdrawn.  The amendments to claims 1 and 20 are sufficient to overcome the prior rejection under 35 U.S.C. 102(a)(1); thus, the rejections of claims 1 and 20 have been withdrawn.  Claims 1-4, 8-9, 11, 20-21, 23-24, 29-30, 37-39, 41-44, and 54-55 remain pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed August 31st, 2021, with respect to the rejections of claims 1 and 20 under 35 U.S.C. 102(a)(1) and claim 11 under 35 U.S.C. 103 have been fully considered but are moot in view of the present rejections that utilize newly-cited Clemente et al. (US 20150057613 A1) to teach the amended features.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-9, 11, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing" in Line 20.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the Applicant is referring to the main housing or the insertion mechanism housing.  Therefore, for the purpose of the rejection, the element “the housing” will be interpreted as the “insertion mechanism housing”.
Additionally, claims 2-4, 8-9, 11, and 54 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 20-21, 23-24, 30, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan (WO 2017007952 A1) in view of Clemente et al. (US 20150057613 A1).

Regarding claim 1, Meehan teaches:
A wearable drug delivery device (see FIG. 1A-1D, Patch Pump: 100) comprising:
a main housing (see FIG. 1A, patch pump: 100 housing);
a container (see FIG. 1C, drug container: 130) disposed in the main housing (100);
an insertion mechanism (see FIG. 2A, needle insertion mechanism: 185) disposed in the main housing (100);
a fluid pathway connector (see FIG. 2A, fluid pathway: 270) defining a sterile fluid flowpath between the container (130) and the insertion mechanism (185) at least during drug delivery (see p. [0039]); and
the insertion mechanism (185) including
a trocar or hollow needle (see FIG. 2A, needle: 240A),

an insertion mechanism housing (see FIG. 2A-2B, needle insertion mechanism housing: 185) having a proximal end (see FIG. 2A, end including cap: 210) and a distal end (see FIG. 2A, end including exterior septum: 245),
a cannula guide (see FIG. 2A, carrier: 220) carrying the cannula (240B) and movable relative to the insertion mechanism housing (185) between a first position and a second position (i.e., before and after carrier arm: 275 triggers release of potential energy stored in primary spring: 215), the cannula guide (220) located at the distal end (including 245) of the insertion mechanism housing (185) when in the second position (see p. [0041]),
a hub (see FIG. 2A, needle hub assembly: 225) carrying the trocar or hollow needle (240A) and removably connected to the cannula guide (220) (see p. [0042]), the hub (225) including a groove (see FIG. 2C-2D) defining a spring seat (i.e., for seating secondary spring: 260) (see p. [0043]),
an insertion biasing member (see FIG. 2C, primary spring: 215) initially retained in an energized state between the proximal end (including 
a retraction biasing member (see FIG. 2D, secondary spring: 260) retained in the groove (see FIG. 2C-2D, groove defined by needle hub assembly: 225) and being positioned between the hub (225) and the cannula guide (220) (see FIG. 2D and p. [0043]).
However, Meehan does not explicitly disclose: the hub including a first groove defining a spring seat; the insertion biasing member initially retained in an energized state in the first groove; the insertion biasing member adapted to exert a force on the spring seat. 
Clemente, in a similar field of endeavor, teaches a wearable drug delivery device (see p. [0062] discussing fluid pump 100 may be adhered to patient’s body by adhesive patch 26) comprising a hub (see Reference Figure 1 below, contact: 392) carrying a needle (see Reference Figure 1 below, piercing member: 333), wherein the hub (392) includes a first groove defining a spring seat and a second groove (see Reference Figure 1 below).  Clemente additionally teaches an insertion biasing member (see Reference Figure 1 below, second compression spring: 396) initially retained in an energized state in the first groove (see Reference Figure 1 below; see also p. [0101] discussing both compression springs 396 and 393 are initially retained in a compressed, energized state before the drug delivery device is activated); the insertion biasing member (396) adapted to exert a force on the spring seat (evident from Reference Figure 1 below and p. [0101] discussing spring 396 is initially held in a compressed state, thereby necessitating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Meehan to incorporate the teachings of Clemente by including lateral projections on the proximal end of the hub of Meehan, thereby defining a first groove and spring seat upon which the insertion biasing member of Meehan could sit and exert a force in the distal direction when the drug delivery device is activated.  The retraction biasing member of Meehan would then be retained in the original groove taught by Meehan.  This modification would yield the same, predictable results (i.e., the insertion biasing member would, upon activation, drive the hub and the cannula guide to the distal end of the insertion mechanism housing, thereby allowing the hub to disconnect from the cannula guide and the retraction biasing member to guide the hub and connected needle in the proximal direction, leaving only the cannula inserted in the body of the patient) and would improve the device by simplifying the insertion mechanism, since both biasing members (insertion and retraction) would be acting on the same component (the hub) instead of two separate components (the cannula guide and the hub, respectively).  Using this configuration, the Examiner notes the insertion biasing member would need to exert less force in the distal direction than the retraction biasing member exerts in the proximal direction in order for the hub to disconnect from the cannula guide after insertion; however, such a modification would have been discovered through routine experimentation and would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Reference Figure 1: Annotated Clemente FIG. 14A

    PNG
    media_image1.png
    373
    532
    media_image1.png
    Greyscale


Regarding claim 2, Meehan teaches (see FIG. 2A):
The wearable drug delivery device (100) of claim 1, further comprising a manifold (Internal Funnel: 235) configured to fluidly connect the hollow interior of the cannula (240B) and the fluid pathway connector (270), and wherein the cannula guide (220) is a manifold guide, see p. [0040].


Regarding claim 3, Meehan teaches (see FIG. 2E):
The wearable drug delivery device (100) of claim 2, comprising a disconnect member (Tab Separators: 255) configured to disconnect the manifold guide (220) and the hub (225) when the manifold guide (220) moves to the second position, thereby allowing the retraction biasing member (260) to move the hub (225) in a proximal direction, see p. [0042].

Regarding claim 4, Meehan teaches (see FIG. 2B-2E):
The wearable drug delivery device (100) of claim 3, comprising a deformable tab (Release Tabs: 250) initially connecting the manifold guide (220) and the hub (225), the deformable tab (250) engaging the disconnect member (255) when the manifold guide (220) occupies the second position to disconnect the manifold guide (220) and the hub (225), see p. [0042].

Regarding claim 9, Meehan teaches:
The wearable drug delivery device (100) of claim 4, the disconnect member (255) including a sliding plate (i.e., the bottom wall of the insertion mechanism housing 185 integrally formed with the tab separators 255, see FIG. 2C) disposed at the distal end of the insertion mechanism housing (185) (see FIG. 2C), the sliding plate configured to displace the deformable tab (250) away from the manifold guide (220) when the sliding plate slides toward the manifold guide (220) and the manifold guide (220) occupies the second position (see p. [0042]).


Regarding claim 20, Meehan teaches (see FIG. 2A-2E):
An insertion mechanism (see FIG. 2A, needle insertion mechanism: 185) for a drug delivery device (see FIG. 1A-1D, Patch Pump: 100), the insertion mechanism (185) comprising:
a trocar or hollow needle (see FIG. 2A, needle: 240A);
a cannula (see FIG. 2A, cannula: 240B) axially aligned with the trocar or hollow needle (240A) at least during operation of the insertion mechanism (185) and including a hollow interior (see p. [0043] discussing how cannula 240B is axially aligned with hollow needle 240A and includes a hollow interior wherein hollow needle 240A lies);
a housing (see FIG. 2A-2B, needle insertion mechanism housing: 185) having a proximal end (see FIG. 2A, end including cap: 210) and a distal end (see FIG. 2A, end including exterior septum: 245);

a hub (see FIG. 2A, needle hub assembly: 225) carrying the trocar or hollow needle (240A) and removably connected to the cannula guide (220) (see p. [0042]), the hub (225) including a groove (see FIG. 2C-2D) defining a spring seat (i.e., for seating secondary spring: 260) (see p. [0043]);
an insertion biasing member (see FIG. 2C, primary spring: 215)  initially retained in an energized state between the proximal end (including 210) of the insertion mechanism housing (185) and the hub (225) (see p. [0041]), the insertion biasing member (215) adapted to urge the hub (225) towards the distal end (including 245) of the housing (185); and
a retraction biasing member (see FIG. 2D, secondary spring: 260) retained in the groove (see FIG. 2C-2D, groove defined by needle hub assembly: 225) and being positioned between the hub (225) and the cannula guide (220) (see FIG. 2D and p. [0043]).
However, Meehan does not explicitly disclose: the hub including a first groove defining a spring seat; the insertion biasing member initially retained in an energized state in the first groove; the insertion biasing member adapted to exert a force on the spring seat. 
Clemente, in a similar field of endeavor, teaches a hub (see Reference Figure 1 above, contact: 392) carrying a needle (see Reference Figure 1 above, piercing member: 333), wherein the hub (392) includes a first groove defining a spring seat and a second groove (see Reference Figure 1 above).  Clemente additionally teaches an insertion biasing member (see Reference Figure 1 above, second compression spring: 396) initially retained in an energized state in the first groove (see Reference Figure 1 above; see also p. [0101] discussing both compression springs 396 and 393 are initially retained in a compressed, energized state before the drug delivery device is activated); the insertion biasing member (396) adapted to exert a force on the spring seat (evident from Reference Figure 1 above and p. [0101] discussing spring 396 is initially held in a compressed state, thereby necessitating the spring 396 exerting a force on the spring seat defined by hub 392); and a retraction biasing member (see Reference Figure 1 above, first compression spring: 393) retained in the second groove (evident from Reference Figure 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Meehan to incorporate the teachings of Clemente by including lateral projections on the proximal end of the hub of Meehan, thereby defining a first groove and spring seat upon which the insertion biasing member of Meehan could sit and exert a force in the distal direction when the drug delivery device is activated.  The retraction biasing member of Meehan would then be retained in the original groove taught by Meehan.  This modification would yield the same, predictable results (i.e., the insertion biasing member would, upon activation, drive 

Regarding claim 21, Meehan teaches (see FIG. 2A-2B):
The insertion mechanism (185) of claim 20, further comprising a manifold (Internal Funnel: 235) in fluid communication with the hollow interior of the cannula (240B), and wherein the cannula guide (220) is a manifold guide that carries the manifold (235), see p. [0040].



Regarding claim 23, Meehan teaches (see FIG. 2B, FIG. 2E):
The insertion mechanism (185) of claim 21, comprising a disconnect member (Tab Separators: 255) configured to disconnect the manifold guide (220) and the hub (225) when the manifold guide (220) moves to the second position, see p. [0042].

Regarding claim 24, Meehan teaches (see FIG. 2B-2E):
The insertion mechanism (185) of claim 23, comprising a deformable tab (Release Tabs: 250) initially connecting the hub (225) and the manifold guide (220) in an initial state, the deformable tab (250) configured to deform to allow the manifold guide (220) and the hub (225) to disconnect, see p. [0042].

Regarding claim 30, Meehan teaches:
The insertion mechanism (185) of claim 24, the disconnect member (255) including a sliding plate (i.e., the bottom wall of the insertion mechanism housing 185 integrally formed with the tab separators 255, see FIG. 2C) disposed at the distal end of the insertion mechanism housing (185) (see FIG. 2C), the sliding plate configured to displace the deformable tab (250) away from the manifold guide (220) when the sliding plate slides toward the manifold guide (220) and the manifold guide (220) occupies the second position (see p. [0042]).



Regarding claim 54, the combined device of Meehan and Clemente (see combination above in claim 1) teaches:
The wearable drug delivery device (100) of claim 1, wherein the first groove (see Reference Figure 1 above) comprises a first concentric groove and the second groove (see Reference Figure 1 above) comprises a second concentric groove.
	The Examiner notes it is evident from FIG. 14A-14B of Clemente that the first groove and the second groove are concentric.  Additionally, Clemente teaches the biasing members are “preferably compression spring(s)” (see Clemente, p. [0056]).  Compression springs are well known in the art to be cylindrical / “concentric” in structure, thereby necessitating the first and second grooves upon which the biasing members exert force to be cylindrical / “concentric” in shape.

Regarding claim 55, the combined device of Meehan and Clemente (see combination above in claim 20) teaches:
The insertion mechanism (185) of claim 20, wherein the first groove (see Reference Figure 1 above) comprises a first concentric groove and the second groove comprises a second concentric groove (see Reference Figure 1 above).
The Examiner notes it is evident from FIG. 14A-14B of Clemente that the first groove and the second groove are concentric.  Additionally, Clemente teaches the biasing members are “preferably compression spring(s)” (see Clemente, p. [0056]).  Compression springs are well known in the art to be cylindrical / “concentric” in structure, thereby necessitating the first and second grooves upon which the biasing members exert force to be cylindrical / “concentric” in shape.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meehan (WO 2017007952 A1) and Clemente et al. (US 20150057613 A1), as applied to claim 1 above, and further in view of Destefano et al. (WO 2016130679 A2).

Regarding claim 11, Meehan teaches (see FIG. 3A-3G):
The wearable drug delivery device of claim 3, comprising:
a deformable tab (see FIG. 2B, Release Tabs: 250) initially connecting the manifold guide (220) and the hub (225), see [p.0042]; a spring-biased retaining member (carrier arm: 275, biased by start button spring 315 and connected to carrier 220, see [p.0041]) initially retaining the deformable tab (250) in connection with the manifold guide (220) and the 
rotate relative to the deformable tab during operation of the insertion mechanism, wherein rotation of the spring-based retaining member allows the deformable tab to move relative to the manifold guide such that the manifold guide disconnects from the hub.  Destefano, in the same field of endeavor, teaches (see FIG. 17A-23) a spring-biased retaining member (housing: 3202, biased by a spring, labeled “rotational biasing member” 3210, see Claim 2) initially retaining a deformable tab (see FIG. 20, connection arms 3286A of clip 3286) in connection with a manifold guide (see FIG. 20-21, cannula retainer: 3282, which is permanently engaged to clip: 3286, see Page 34, Lines 25-31) and a hub (needle hub: 3212), see Page 33, Line 31 through Page 34, Line 3; the spring-biased retaining member (3202) configured to engage a disconnect member (see FIG. 22, followers: 3212A of needle hub 3212) (“…secondary rotation of housing 3202 aligns axial slot 3208 of housing 3202 with followers 3212A… followers 3212A are in contact with proximal portion 3204A of guide surfaces 3204,” see Page 33, Lines 12-16) and rotate relative to the deformable tab (3286A) during operation of the insertion mechanism (see Claim 1 discussing how rotation of housing causes axial translation of the hub and the needle, i.e., housing rotates relative to needle hub; see also Page 33, Line 33 through Page 34, Line 1, discussing how connection arms 3286A are engaged with the needle hub 3212, thereby coupling axial translation of clip 3286 and needle hub 3212; therefore, spring-biased retaining member 3202 is configured to rotate relative to the deformable tab 3286A during operation of the insertion mechanism), wherein rotation of the spring-biased retaining member (3202) allows the deformable tab (3286A) to move relative to the manifold guide (3282, 3286) such that the manifold guide 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Meehan to incorporate the teachings of Destefano (a spring-biased retaining member that rotates in order to allow disconnection of the manifold guide and hub) by incorporating a torsional spring (similar to the rotational biasing member 3210 taught by Destefano) to the outside of the housing of insertion mechanism (Meehan: 185) and by modifying the declined ramp (Meehan: 310) to extend helically in the distal direction (similar to the guide surfaces 3204 of housing 3202 taught by Destefano), in order to allow the spring-biased retaining member (Meehan: 275) connected to the manifold guide (Meehan: 220) to rotate along the declined, helical ramp upon the de-energizing of the rotational biasing member (Destefano: 3210), which could be triggered by pushing on the start button (Meehan: 105), thus allowing the manifold guide (Meehan: 220) to disconnect from the hub (Meehan: 225), for the purpose of providing an infusion system that is precise, reliable, low cost, light weight, safe, and simple to use by clinicians and patients alike, see Destefano Page 2, Lines 29-32, wherein the one-step triggering of a torsional spring .

Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan (WO 2017007952 A1) and Clemente et al. (US 20150057613 A1), as applied to claims 1 and 20 above, respectively, and further in view of Gregory et al. (US 20160082182 A1).

Regarding claim 8, Meehan in combination with Clemente (see claim 1 above) discloses the claimed invention substantially as claimed, as set forth above in claim 4.  However, the combined device of Meehan and Clemente does not explicitly disclose: the disconnect member including a rotatable plate disposed at the distal end of the insertion mechanism housing, the rotatable plate including a slot configured to receive the deformable tab when the manifold guide occupies the second position, and the rotatable plate being configured to rotate relative to the manifold guide and deform the deformable tab received in the slot to allow the manifold guide to disconnect from the hub.
Gregory, in a similar field of endeavor, teaches a wearable drug device (see Abstract) comprising an insertion mechanism (see FIG. 6C, cartridge assembly: 450) including a disconnect member that features a rotatable plate (see FIG. 7, lock member: 435) disposed at the distal end of the insertion mechanism housing (see FIG. 6E, assembly body: 480—evident from figure), the rotatable plate (435) including a slot (see FIG. 7, second ramp: 435h) configured to receive a deformable tab (see FIG. 8, latch: 440a) when a manifold guide (see FIG. 9C, button: 440) occupies a certain position (see p. [0180-0181] discussing when manifold guide 440 occupies a delivery position, rotatable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Meehan and Clemente to incorporate the teachings of Gregory by including a rotatable plate (like the one taught by Gregory) at the distal end of the insertion mechanism housing (taught by Meehan), wherein the rotatable plate includes a slot configured to receive the deformable tab of Meehan when the manifold guide occupies the second position, and wherein the rotatable plate is configured to rotate relative to the manifold guide and deform the deformable tab received in the slot to allow the manifold guide to disconnect from the hub, thereby allowing the hub (and its connected needle) to retract from the skin of the patient, for the purpose of preventing premature disconnection of the manifold guide from the hub until the second position is reached and a fluid pathway has been established between the drug delivery device drug reservoir and the subcutaneous tissue of the patient (see Gregory p. [0180-0181] discussing rotatable plate 435 prevents manifold guide from being released—i.e., moving upward under force of a biasing member—until delivery of medicament is complete; only then may the operator rotate the lock member to initiate disconnection).

Regarding claim 29, Meehan in combination with Clemente (see claim 20 above) discloses the claimed invention substantially as claimed, as set forth above in claim 24.  However, the combined device of Meehan and Clemente does not explicitly disclose: the disconnect member including a rotatable plate disposed at the distal end of the insertion mechanism housing, the rotatable plate including a slot configured to receive the deformable tab when the manifold guide occupies the second position, and the rotatable plate being configured to rotate relative to the manifold guide and deform the deformable tab received in the slot to allow the manifold guide to disconnect from the hub.
Gregory, in a similar field of endeavor, teaches an insertion mechanism (see FIG. 6C, cartridge assembly: 450) including a disconnect member that features a rotatable plate (see FIG. 7, lock member: 435) disposed at the distal end of the insertion mechanism housing (see FIG. 6E, assembly body: 480—evident from figure), the rotatable plate (435) including a slot (see FIG. 7, second ramp: 435h) configured to receive a deformable tab (see FIG. 8, latch: 440a) when a manifold guide (see FIG. 9C, button: 440) occupies a certain position (see p. [0180-0181] discussing when manifold guide 440 occupies a delivery position, rotatable plate 435 is rotated to align deformable tab 440a with slot 435h), and the rotatable plate (435) being configured to rotate relative to the manifold guide (440) (see p. [0175] and FIG. 9H-9G discussing / depicting rotatable plate 435 rotating relative to the manifold guide 440) and deform the deformable tab (440a) received in the slot (435h) to allow the manifold guide (440) to retract (see p. [0190] discussing deformable tab 440a is biased outwardly as it is received in slot 435h allowing manifold guide 440 to retract / “move upwardly”).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783